          Case 1:18-cv-01540-NRB Document 83 Filed 09/16/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 IN RE LIBOR-BASED FINANCIAL                   MDL No. 2262
 INSTRUMENTS ANTITRUST LITIGATION              Master File No. 1:11-md-2262-NRB

 THIS DOCUMENT RELATES TO:


 FEDERAL DEPOSIT INSURANCE
 CORPORATION AS RECEIVER FOR
 AMCORE BANK, N.A., et al.,                    No. 14-cv-01757-NRB

                            Plaintiff,

               v.

 BANK OF AMERICA, CORP., et al.,

                            Defendants.


 FEDERAL DEPOSIT INSURANCE
 CORPORATION AS RECEIVER FOR
 DORAL BANK,
                                               No. 18-cv-01540-NRB
 Plaintiff,

               v.

 BANK OF AMERICA, CORP., et al.,

 Defendants.


               STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                  CONCERNING CERTAIN HARD COPY RECORDS

               WHEREAS, Defendant JPMorgan Chase Bank, N.A. (“JPMC”) and Plaintiff

Federal Deposit Insurance Corporation as Receiver for Washington Mutual Bank (“FDIC-R”)

have conferred concerning certain hard copy records of Washington Mutual Bank (“WMB”) that

JPMC is preserving and maintaining (the “WMB Boxes”) pursuant to the Purchase and
         Case 1:18-cv-01540-NRB Document 83 Filed 09/16/19 Page 2 of 5



Assumption Agreement dated September 26, 2008 among the Federal Deposit Insurance

Corporation (“FDIC”), FDIC-R, and JPMC, pursuant to which JPMC purchased substantially all

of the assets of WMB;

               WHEREAS, Section 6.3 of the Purchase and Assumption Agreement provides

for the preservation of certain WMB records by JPMC;

               WHEREAS, based on available information, the WMB Boxes consist of

approximately 1.7 million boxes of hard copy records from defunct WMB which have been in

dead storage at multiple offsite commercial storage facilities since WMB’s failure in September

2008, which cost JPMC approximately $3.4 million to store on an annual basis, and which would

cost in excess of $12 million (and require numerous years) to scan for purposes of electronic

storage (see Declaration of David P. Cacarillo, appended hereto as Exhibit A);

               WHEREAS, based on available information, FDIC-R and JPMC have no

business purpose for the WMB Boxes and would dispose of them but for FDIC-R’s concern that

it be protected from a possible contention in any legal proceedings that the boxes might contain

records related to claims or defenses concerning alleged LIBOR manipulation (“LIBOR-related

Claims”) that should have been retained for purposes of litigation discovery;

               WHEREAS, based on certain keyword searches conducted by JPMC within an

index reflecting information provided by WMB in 2008 regarding the WMB Boxes (the

“Index”), JPMC has identified 323 WMB Boxes that may contain references to “LIBOR” and/or

other search terms of potential interest to FDIC-R’s LIBOR-related Claims, and certain other

Defendants have identified 564 additional WMB Boxes that they have requested be retained, for

a total of 887 boxes (collectively, the “Retained Boxes”), which JPMC will continue to maintain




                                               -2-
         Case 1:18-cv-01540-NRB Document 83 Filed 09/16/19 Page 3 of 5



in accordance with the Purchase and Assumption Agreement, or until a court of competent

jurisdiction orders that the Retained Boxes need no longer be preserved;

               WHEREAS, based on available information, other than possibly the Retained

Boxes, JPMC and FDIC-R are not aware and have no reason to believe that the other

approximately 1.699 million WMB Boxes (the “Other WMB Boxes”) contain records that are

relevant to any LIBOR-related Claims;

               WHEREAS, other than the Index, no other record of the WMB Boxes’ contents

is available and the only way to determine more information about their contents would be

through a box-by-box, page-by-page review of the approximately 1.7 million WMB Boxes, the

burden and expense of which, based on available information, would outweigh its likely benefit

(see Exhibit A);

               WHEREAS, JPMC has shared the Index and the LIBOR-related keyword

searches used to search the Index to identify the first 323 Retained Boxes with the FDIC-R and

all other Defendants in this MDL and requested that they indicate whether they have any

objection to the destruction of the Other WMB Boxes or whether there are additional WMB

Boxes that they have a reasonable belief may contain relevant information and should be retained

(see Declaration of Alan C. Turner at ¶ 2, appended hereto as Exhibit B);

               WHEREAS, in response, counsel for certain other Defendants identified 564

additional WMB Boxes that they requested be retained, and no other Defendant has requested

retention of additional boxes or has raised any objection to the destruction of the Other WMB

Boxes; (see Exhibit B at ¶¶ 3-4);

               WHEREAS, except for the records in the Other WMB Boxes, nothing in this

Stipulation eliminates or otherwise modifies any obligation or duty of JPMC, its subsidiaries



                                               -3-
         Case 1:18-cv-01540-NRB Document 83 Filed 09/16/19 Page 4 of 5



and/or its affiliates, under the Purchase and Assumption Agreement or under applicable law, to

maintain and preserve any other records;

               NOW, THEREFORE, subject to the approval of the Court, Plaintiff FDIC-R and

Defendant JPMC hereby stipulate and agree that JPMC shall not be required to preserve the

Other WMB Boxes for purposes of any document retention obligations relating to litigation of

the LIBOR-related claims and no other person that had notice of this application shall be

permitted to argue or otherwise raise questions in any legal proceeding in any court that (1)

destruction of the Other WMB Boxes pursuant to this Order constitutes evidence of spoliation by

FDIC-R or JPMC or (2) materials relevant to any issue in the LIBOR-related Claims may have

been included in the Other WMB Boxes.

Dated:   September 16, 2019
         New York, New York
                                                  /s/ Alan C. Turner
                                                 Mary Beth Forshaw
                                                 Paul C. Gluckow
                                                 Alan C. Turner
                                                 SIMPSON THACHER & BARTLETT LLP
                                                 425 Lexington Avenue
                                                 New York, New York 10017
                                                 Telephone: (212) 455-2000
                                                 mforshaw@stblaw.com
                                                 pgluckow@stblaw.com
                                                 aturner@stblaw.com

                                                 Abram J. Ellis
                                                 900 G Street NW
                                                 Washington, D.C. 20001
                                                 Telephone: (202) 636-5500
                                                 aellis@stblaw.com
                                                 Counsel for Defendant
                                                 JPMorgan Chase Bank, N.A.




                                                -4-
      Case 1:18-cv-01540-NRB Document 83 Filed 09/16/19 Page 5 of 5




                                     /s/ James R. Martin
                                    James R. Martin
                                    Jennifer D. Hackett
                                    Woody N. Peterson
                                    Nicholas S. Cheolas
                                    Allison M. Vissichelli
                                    ZELLE LLP
                                    1775 Pennsylvania Avenue, NW
                                    Suite 375
                                    Washington, DC 20006
                                    Telephone: 202-899-4100
                                    jmartin@zelle.com
                                    jhackett@zelle.com
                                    wpeterson@zelle.com
                                    ncheolas@zelle.com
                                    avissichelli@zelle.com


                                    Counsel for Plaintiff Federal Deposit Insurance
                                    Corporation as Receiver for Washington
                                    Mutual Bank




SO ORDERED.

_________________________, 2019




                                         ____________________________________
                                               United States District Judge




                                   -5-
